Title: From David Humphreys to Moses Ashley, 17 September 1782
From: Humphreys, David
To: Ashley, Moses


                  
                     
                     Head Quarters Ver Planks Point Sir
                     Septr 17th 1782
                  
                  His Excellency the Commander in Chief has recd your favor of this date, & directs me to signify his approbation of the conduct of Captn Laurence & yourself in communicating the information contained therein—I have further to inform you, that the reference to the Civil Authority was very proper, as it was from the Execution of the State Mr Lott obtained permission to go into N. York, & consequently if he has been guilty of any illicit conduct, to them he is answerable—Should any thing further, be developed by the search after the Portmantua, you will please to give information of it to the General, as well as to the Civil Authority. I am Sir your most Obedt Servt
                  
                  
                     D. Humphrys
                     Aid de Camp
                  
               